Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a plunger device comprising according the claim including a tubular shaft coupled to said distal end of said bellows; and a flexible flange member coupled to said tubular shaft opposite said bellows and to be positioned within a drain so that positive pressure air flow is applied to the drain when said bellows is compressed while in the second state.
The subject matter of the independent claim 11 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a combination of a plunger device according to the claim including a tubular shaft coupled to said distal end of said bellows; and a flexible flange member coupled to said tubular shaft opposite said bellows and comprising a tube section, and a flange extending radially outward from said tube section and comprising an annular ring, and first and second arms extending between said tube section and said annular ring.
The subject matter of the independent claim 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method according to the claim including the method steps of coupling a tubular shaft to a distal 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pool et al. (US Patent Publication No. 2001/0037522) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a plunger device comprising: a bellows having a proximal end and a distal end; a handle coupled to said proximal end of said bellows and configured to switch between a first state comprising fluidly coupling an interior of said bellows to an ambient environment to permit inflation of said bellows, and a second state comprising sealing the interior of said bellows.
Dhillon (US Patent No. 6,393,626) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a plunger device comprising a cup having a proximal end and a distal end; a handle coupled to said proximal end of said cup and configured to switch between a first state comprising fluidly coupling an interior of said bellows to an ambient environment to permit inflation of said cup, and a second state comprising sealing the interior of said cup; a tubular shaft coupled to said distal end of said cup.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754